EXAMINER’S COMMENT
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. 
Applicant has not filed certified copies of EM007521208-0001 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Conclusion
The instant application is in condition for allowance.
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918